Citation Nr: 0803909	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for major 
depression.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1995 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The service-connected major depression is shown to have 
been manifested by depression, suicidal thought, impaired 
concentration, irritability and mood and motivation 
disturbance; these symptoms indicate occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent, but no 
higher, rating for the service-connected major depression are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in December 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that she send in any evidence in her 
possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The March 2004 statement of the case included a 
discussion of the rating criteria applicable to the service-
connected major depression.  After affording the veteran an 
opportunity to provide further argument or evidence, the RO 
readjudicated the claim for increase as set forth in the 
October 2006 supplemental statement of the case.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice regarding these matters was sent to the 
veteran in March 2006.  However, the Board finds that the 
appellant is not prejudiced by the timing such notice.  In 
light of the Board's decision granting a higher rating, the 
Board finds that the RO's omission in this regard is, 
effectively, harmless.  Id. Accordingly, there can be no 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
post-service VA and medical records.  The veteran received 
psychiatric examinations in March 2005 and August 2005.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9205 (2007).

Factual Background

In January 2004, the RO established service connection for 
major depression with an initial evaluation of 10 percent, 
under Diagnostic Code 9434.  In the same decision, the RO 
denied service connection for personality disorder.  This 
decision was based primarily on the service medical records, 
the result of a service medical board, and VA clinic records 
from after the veteran left the service.  The veteran 
submitted her claim for an increased rating in October 2004.

On VA examination in March 2005, the veteran reported that 
her mother had suffered from depression for many years and 
that her father had died the previous year.  She reported two 
previous suicide attempts.  She stated that she had divorced 
her husband in 2001 and re-married him in 2003.  She reported 
that her psychological symptoms increased after her father 
died.  She stated that she experienced strong mood swings, 
difficult depressive episodes, listlessness, desperation, and 
suicidal impulses.  She reported that two weeks previously 
she had cut herself in the arm with a kitchen knife.  She 
also reported acoustic hallucinations that distracted her to 
the point where she could hardly work.  She said she received 
continuing psychiatric treatment and was medicated.

On objective examination, the examiner noted that the 
veteran's memory functions were completely intact.  Her 
facial expressions were reduced.  He observed that her mood 
was depressive and she had suicidal thoughts but no 
implementation plans.  He noted that her pace of work was 
slow, but he attributed that to her thoroughness.  He stated 
that she had a highly conspicuous clinical depressive 
pathology.  He also observed that she had a poor quality of 
sleep and took sleeping pills regularly.  He noted that the 
veteran seemed under significant stress.  

The examiner provided a diagnosis of borderline personality 
disorder.  He noted that the symptoms of her borderline 
personality disorder included instable affect, changes 
between idealization and invalidation of other people, 
instability of impulsiveness, suicidal activities, 
excitability, fear, phobia, and psychotic episodes.  The 
examiner stated that in addition to the above symptoms and 
personality disorder the veteran suffered from major 
depression. It was noted that she was latent suicidal, had an 
appetite disorder, fatigue, early awakening and problems with 
concentration.  Reviewing her history, the examiner opined 
that the veteran's symptoms had increased in severity since 
the death of her father a year previously.  A global 
assessment of functioning score (GAF) of 45 was assigned.  It 
was noted that the veteran was unable to function in a 
profession.  It was further noted that if the veteran's 
symptoms did not stabilize, the veteran would need to stay in 
a clinic that specialized in borderline personality 
disorders.

In her May 2005 Notice of Disagreement, the veteran stated 
that she had difficulty concentrating due to depression and 
chronic fatigue.  She said that simple tasks seemed difficult 
and took longer than normal to complete.  She reported 
hearing voices calling her name which distracted her at work.  
She stated that she had been unemployed since March 2005 due 
to her psychiatric symptoms.

In August 2005 the veteran received an examination from a 
staff psychiatrist at the Army medical facility in 
Heidelberg, Germany.  The veteran stated that in 
October 2004, she was irritable and had difficulty handling 
customers at work.  She said that she heard voices calling 
her name, and her medication was increased.  She said that 
she eventually resigned her job.  She found another job, had 
a conflict with her supervisor, and resigned.  She had 
recently changed her medication, was starting a new job at a 
coffee shop, and had plans to attend college.  She stated 
that her symptoms included irritability, depression, an angry 
mood, loss of interest, difficulty concentrating, 
interpersonal conflict, increased arguments, thoughts of harm 
to others, and suicidal thoughts.  The examiner noted that 
her last examination at that clinic was in February 2004 and 
since that time there had been minimal change in her symptoms 
and ability to function.  The examiner opined that the 
veteran manifested depressive symptoms.  He also opined that 
the veteran's interpersonal difficulty and anger dyscontrol 
was more likely secondary to personality factors.  He 
provided diagnoses of major depressive disorder, severe with 
mood congruent delusions in partial remission, and borderline 
personality disorder.

In her VA form 9 dated December 2005, the veteran emphasized 
that she had passive suicidal thoughts.  She reiterated that 
she had a depressed mood.  She stated that she had increased 
irritability with thoughts of harm to others.  She noted that 
she resigned from a previous job after having thoughts of 
self-mutilation.  She reported interpersonal difficulties at 
previous jobs which forced her to resign.


Analysis

As a preliminary matter, the Board observes that in a 
January 2004 rating decision, the RO granted service 
connection for major depression and also denied service 
connection for a personality disorder.  Consequently, only 
consider the increase in severity of symptoms attributable to 
major depression are for consideration in this case.

Thus, considering all of the evidence in light of the 
criteria, the Board finds that an increased rating or 50 
percent is assignable for the service-connected major 
depression for the period of this appeal.

In granting a rating to 50 percent for the veteran's 
depressive disorder, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects that would 
justify a particular rating.  It has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for depressive 
disorder.  See Mauerhan v. Principi, 16, Vet. App. 436 
(2002).

Additionally, the Board has considered that the March 2005 
examiner assigned a GAF score of 45.

According to the DSM-IV, GAF scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
assigned GAF score of 45 is are considered more reflective of 
the degree of disability contemplated by a 50 percent rating.

While the Board has found a reasonable basis for assignment 
of the 50 percent rating, there is no indication that, at any 
point during the appeal period, the veteran's service-
connected psychiatric disability has warranted a 70 percent 
or greater rating. 

In this regard, as the record does not show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
that would warrant a 70 percent rating.

Hence, the Board determines that the veteran's symptoms more 
resemble the rating criteria for a 50 percent rating, but not 
higher.

Additionally, the Board finds no showing of an exceptional or 
unusual disability picture as to warrant the assignment of 
any higher evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the service connected major depression alone has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular scheduler 
standard.  The medical evidence shows the veteran's major 
depression, while significant, is not a total occupational 
and social impairment.  The Board observes that the examiner 
stated in March 2005 that the GAF score of 45 represented 
serious and severe symptoms and note the she did not have the 
functional level to perform in a profession.  However, the 
August 2005 examination report indicated that she was indeed 
working and planning to attend college.  As noted above, the 
August 2005 examiner opined that the veteran interpersonal 
difficulty and anger dyscontrol are secondary to the non-
service connected personality disorder.  Thus, in the absence 
of any of the factors outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
for assignment of any higher rating have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating of 50 percent, but no more for the 
service-connected major depression is granted, subject to the 
regulations governing the payment of monetary benefits. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


